Citation Nr: 1116685	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for spur formation on the lateral aspect base of the right foot fifth metatarsal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1986 and from May 1990 to April 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the benefit sought.

A January 2011 letter informed the Veteran that the Board Hearing he requested at the VA Central Office was scheduled for March 16, 2011.  He failed to appear for the hearing, and the claims file contains no evidence that he requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The November 2006 rating decision also denied entitlement to service connection for a right knee disorder.  While the Veteran appealed a May 2010 rating decision granted that benefit with a 10 percent rating, effective April 2006.  There is no indication in the claims file that the appellant appealed either the initial rating or effective date.  Hence, the Board deems that issue as resolved, and it will not be addressed in the action below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence raises an ambiguity that requires clarification.  As the representative notes in the appellate brief, service treatment records contain a November 1991 right foot X-ray that was interpreted to show a spur formation along the lateral aspect of the base of the fifth metatarsal.  An June 2006 X-ray taken as part of a VA fee-basis examination was read as unremarkable as concerned the fifth metatarsal.  The June 2006 examination report does not note any positive findings on clinical examination of the feet.  The X-ray examination report and physical findings notwithstanding, however, the examination report notes that, "[t]he patient's x-ray of the right foot does show spur formation."  Notwithstanding that comment, no diagnosis was entered for the right foot.  The examiner rendered a diagnosis for the right ankle but not the right foot.  This ambiguity requires clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must make a copy of the November 1991 Radiology Consult in the service treatment records and provide it to the examiner who conducted the June 2006 fee-basis examination.

2.  The AMC/RO must then refer the claims file and examination report back to the examiner who conducted the June 2006 study for clarification.  The examiner is to specifically note whether physical examination of the right foot revealed a spur formation; and, whether the 2006 examination report, "Pertinent History," Paragraph 4, accurately reflects the examiner's assessment of the right foot x-ray.  Further, the examiner is to diagnose any and all right foot abnormalities to include any radiological abnormalities.  Should the examiner advise that another examination is needed to answer any of the above questions, the AMC/RO will arrange the examination.  A complete rationale must accompany any opinion offered.

3.  If an examination is necessary, advise the Veteran that, in accordance with 38 C.F.R. §§ 3.158 and 3.655 (2010), it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


